COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:      In re Texas Farm Bureau Mutual Insurance Company

Appellate case number:    01-19-00742-CV

Trial court case number: 17-CV-0910

Trial court:              10th District Court of Galveston County

        Relator has filed a motion to stay the trial court proceedings pending resolution of
its petition for writ of mandamus. The motion is granted. The proceedings in Katherine
Hunter v. Texas Farm Bureau Mut. Ins. Co., No. 17-CV-0910, in the 10th District Court
of Galveston County, Texas, are stayed. The stay is effective until disposition of relator’s
petition for writ of mandamus or further order of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court



Date: December 3, 2019